Grant, J.
(clisseniing). I cannot concur with- my brethren in the conclusion reached by them in this case. Even if, under the declaration and competent proofs, a case were made for the jury, still several grave errors were committed upon the trial, for which the judgment should be reversed.
1. One Sweet, a section foreman of the defendant, testified that, early in the fall of 1886, he notified all teamsters not to use the road on which the accident happened, and that afterwards he had notified no one except Mr. Schupp. A witness was recalled by plaintiff in rebuttal, and the following question was asked and answered under objection:
“ Q. A man named Sweet has testified here that in December or January before this accident he notified several people who used that road crossing C not to use it any more. Did he ever notify you?
“A. No, sir.”
This was error. It permitted the jury to draw the inference that the witness Sweet was impeached. Sweet had testified to no person or time covered by the question.
2. The witness Sweet had testified on the two preceding trials. The defendant offered his testimony taken upon the first trial, which was rejected by the court on the ground that defendant was entitled to read only the evidence taken upon the second trial. This testimony should have been admitted under the former ruling of *419this Court. Labar v. Crane, 56 Mich. 585. The facts in that case were the exact parallel of this.
3. Evidence of the failure to blow the whistle or to ring the bell, or the absence of a flagman at crossing C, was incompetent, because:
1. The absence of either had nothing to do with causing the accident. Schupp saw the cars approaching, stopped, and then, standing up, applied the whip to his team, and deliberately drove across in the mad attempt to beat the cars. Several persons standing in the vicinity witnessed the transaction, and all agree in this. The children who were behind Schupp's sleigh, some riding upon their sleds, and others hanging onto the rear of the sleigh, heard the noise of the cars, saw the danger, and readily avoided it. When one sees and knows the danger, signals become immaterial. They would have been of no benefit to Schupp, and manifestly would have given no warning to plaintiff.
2. The only ground of negligence upon which the plaintiff could, 'in any event, recover was in shunting these cars without any person upon them to control them.
3. There was no duty imposed upon the defendant to keep a flagman at this crossing. Only those who received freight at the warehouse had the right to use it.
But in the taking of testimony, in the plaintiff's requests to charge', and in the charge of the court, great prominence was given to the failure on the part -of the- defendant to blow a whistle, ring the bell, or station a flagman. This testimony was incompetent. It is too plain for argument that it would influence the jury. If the defendant had men upon these cars as they were shunted back, then the verdict should clearly have been for the defendant.
4. The court' left it to the jury to determine whether Schupp was guilty of negligence. It should have instructed them that he was guilty not only of negligence, but of gross negligence. He was plaintiff's witness, and testified that he saw the cars, and tried to drive across *420ahead of them. This error was not cured by the finding of the jury that Schupp, by reasonable care, could have avoided the accident.
5. The court instructed the jury .that he — ■
Should not lay down to them any particular rule as to what duty the railroad owed the plaintiff, as to whether they ought to have provided a watchman or brakeman or lookout in the rear of the caboose, or whether they should have had more or less hands upon the train, or whether they should have sounded the whistle or rang the bell. * * * I have been requested to charge you as to the particular negligence that this company would have to be guilty of in order to be liable, but upon that branch of the case, as I stated to you earlier in the charge, I cannot and shall not pass, but leave to you. It is not for me to say that any accident happened because a bell was not rung, because a warning was not given, because a man was not stationed upon the rear of the caboose, nor any of those matters. It is for you to say whether any of those, or all of them, —it may be any or all or, any part of them, — contributed to the injury. Then, if you think they did, if the bell was not rung (and that is for you to say), and that it. contributed to the injury, if no lookout was placed on the cars where he ought to have been, if you find there was not, and that contributed to the injury, if nobody was upon the rear of the caboose, and that contributed to the injury, any or all of them, — whether these things-happened, — you are to say, and not me.”
The charge contains other language of like import. It was the clear duty of the court to instruct the jury as to what duty the defendant owed the plaintiff, and it-should have instructed them that the failure to sound the whistle or ring the bell or post a flagman was of no-consequence. Furthermore, this charge was erroneous, in that there was no evidence that the -train was not properly manned with competent employés, nor was there any evidence that it was necessary to station a watchman on the rear of' the caboose. The court should also have instructed the jury as to the sole act of negligence upon *421which the right of recovery rested. As was said by Mr. Justice Campbell in this case (77 Mich. 155),—
“It is not competent for a court to allow a mass of testimony to go before a jury, and leave them to.decide, each for himself, what is legal negligence and what is not.”
It is impossible to tell from the record in this case whether the jury found the defendant guilty for failure to blow the whistle, or to ring the bell, or station a .flagman or a watchman upon the rear of the caboose, or the failure to have men upon the cars, or the-failure to ■give warning.
6. The charge of the court was very voluminous, cov■ering 27 pages. In the first 11 pages not a word is said to the jury about gross negligence, but it discusses the ■question of ordinary negligence. He closed this part of his charge by saying,—
“The first question for you to pass upon is, was this defendant guilty of negligence, under the rules I have laid down?” and then continued: “If. you find from the ■evidence that the plaintiff was not in sight either in the sleigh of Schupp, or was not seen by the servants of the defendant in the sleigh of Schupp, or in such proximity to the track as would give them reasonable apprehension that he would be crossing it, then, Schupp knowing the •circumstances there, and that these cars were liable to be kicked back onto Sunday Lake spur, hé would be charged with knowledge of that fact, and 'would be guilty of negligence under those circumstances, and the company would not be liable unless they were guilty of gross and wanton negligence. I don’t mean by that that they would have to be guilty of an intention to injure any one, but they would have to be guilty of that degree of negligence that would, show an utter recklessness or disregard to the safety of the people upon the track.”
This is all the language, in the charge referring to gross and wanton negligence. I am unable to hold that in law the defendant has had a fair and impartial trial *422where the court has given no other instruction than this upon gross and wanton negligence, without finding which the jury must have rendered a verdict for the defendant, and where the court directed so much attention to other acts of the defendant, which had no bearing whatever upon its liability. The jury found that the defendant had no knowledge that plaintiff was in the sleigh of Schupp. The jury could not well have found otherwise, for there was no evidence tending to show that the defendant did know it. Which one of these alleged, acts, therefore, was it upon which the jury based the verdict of gross and reckless conduct? They were left to roam at will in search of some fact upon which to base some degree of negligence.
7. The court, in closing its charge, used this language:
“I think I have stated to the jury — if I have not, I do now state to them — that, in case the railroad compeny’s servants in charge of that train saw these children and the plaintiff, Arthur Schindler, in the sleigh of Schupp, under such circumstances as they might reasonably expect them to cross that track, then they owed a duty to the child such as would be reasonable and prudent under these circumstances, he being a child; and the negligence of Schupp, under those circumstances, would not necessarily defeat a recovery by the child. I understand that I have charged that, and I think you will find it almost in that language.”
No circumstances were shown by which defendant’s employés could reasonably have expected plaintiff upon the crossing.
8. But, under the facts in this case, I do not think the plaintiff has made out a case for recovery. The present record differs in no essential particulars from that in 77 Mich. 136, and I entirely, concur with the conclusion then reached by Mr. Justice Campbell. As already stated, recovery can only be based upon proof of gross *423negligence and reckless conduct on the part of the defendant. To maintain this, it was necessary for plaintiff to prove that defendant’s employés knew, or should have known, that plaintiff was liable to be at that time riding upon Schupp’s sleigh, and that Schupp would. commit the crazy act of attempting to beat the cars when he saw them coming. It was not grossly negligent in the defendant to shunt the three cars back upon its spur track without.any of its employés upon them, unless there was a probability that some person of age and discretion might, in the exercise of ordinary care, be upon the crossing when the cars reached it, or that an infant not chargeable with negligence was liable tó be there. Now, assuming, under plaintiff’s theory, that the brakeman separated the cars at some point west of the crossing, and that neither he nor Conductor Cole was upon the cars as they went back, in what does this act of gross negligence consist? Schupp had a clear view of the situation; so, also, did the brakeman. No children were near the track. As the situation then was, no one had time or opportunity to be upon the crossing C when the cars reached there, except by his own gross negligence, or by the gross negligence of Schupp. Clearly, this defendant cannot be held liable under these circumstances, unless its employés were chargeable with the knowledge that Schupp was liable to commit so crazy and reckless an act, and also that plaintiff was liable to be in his sleigh. It owed no duty to Schupp. How can it owe a duty to one of whose existence it was not aware?
It is significant that all the witnesses who stood in the. vicinity, and saw the whole transaction, some of them; from the time Schupp left the warehouse, aside from the children who were behind the sleigh, did not see the plaintiff upon the sleigh, and had no intimation he was there until the accident happened. Schupp . himself did *424Hot know lie was there, for, as he started from the warehouse, he drove the children away with his whip, and took the plaintiff out, and set him down upon the snow. One of the larger children picked him up,.and sat him down in a vacant place behind the beer kegs in the hind' part of the sleigh. I find no principle of law or justice upon which defendant, through its employés, can be held liable for. the knowledge of facts which others, having equal facilities, did not see. Furthermore, - there is no pretense that the trainmen had ever seen the children of the village riding upon these sleighs. There was no direct evidence that even the station agent had seen it; but, if he had, thb legal inference would be that they were riding by permission of the driver, under whose care and control they would then be. Upon this branch of the case, the court instructed the jury as follows:
“ And in this case I submit this question of negligence and contributory negligence to you upon two propositions. If you find in this case that the agents or servants- of this defendant in charge of that train on that day did not see the child either in the sleigh of Schupp, ás he was moving to cross the track, or so near the track as to give them reasonable apprehension that he was crossing it or in danger of crossing the track, then this case is governed by the question of the negligence of Schupp. That is, if they did not see the child- either in his sleigh, or see him anywhere about the grounds, under circumstances that would lead them to infer they might be crossing the track, had no knowledge that the child was ¡there at all, nor reason to expect him there, in that case ¡then the question would be governed by the negligence ■of Schupp, and, if he was negligent under the rules I ¡have laid down to you, the plaintiff cannot recover; for, iif they had no knowledge of the boy's presence in close proximity to the track, if they had a man stationed at the train where he could have seen, and the boy was in such situation he could not be seen, then, if there is negligence on the part of Schupp, the boy being in that sleigh, riding with him, the defendant having no knowledge that he was there, Schupp's negligence would be *425such as would control this case, if Sehupp was negligent, because Sehupp and every man in his senses, and a man who was, as Sehupp is proven to have been, familiar with the running of trains there, with that ground, and the liability of cars being kicked onto Sunday Lake spur, is presumed to use his reasonable senses; and under the rules that I have given you, and shall give you further on, if he was negligent, then the boy would have to suffer for it, because the company would not be obliged to look out for something'that they could not see or anticipate.”
Again, there is no evidence that the accident could have been avoided, even if the conductor and brakeman had been upon the cars. They would have been under no obligation to attempt to stop the cars until they had seen the determination on the part of - Sehupp to attempt to cross first.
9. In view of the special findings of the jury, it is proper to note the evidence on the one act of negligence necessary to be proven, namely, were there persons upon the cars sufficient to control them? If they were there, then no question is raised but that they used the necessary precaution; nor is it claimed that two were not sufficient. The testimony on the part of the plaintiff was of a negative character, namely, that witnesses did not see any one upon the cars. One Bedell testified that there was no one upon the top of the rear cars as they -went backwards; that he saw the brakeman, Durkie, uncouple them standing upon the ground; that as soon as they were uncoupled the rest of the train hid Durkie from his sight. On cross-examination, he said he would not swear that there was no one on the cars, and both upon a former trial, as well as upon this, he said he paid no particular attention to see whether anybody was on the cars or not. One Murphy testified that he came out of his saloon, and saw the cars moving back; that he *426could not see anybody on the cars, but would not swear there was no one. Schupp testified that there was nobody on the cars. This comprises all the evidence tending to show that there was no one upon the cars.
For the defendant, Conductor Cole testified that he was on the front end of the caboose, and went there for the purpose of handling the brakes; that, hearing some one halloo, he applied the brakes, and, looking - out, saw Schupp’s mules just pass the cars in the road, standing up. Brakeman Durkie testified that he uncoupled the cars, and immediately climbed upon them, and saw Schupp coming, and hallooed to him to stop, and immediately applied the brakes. Walter Lobb, a disinterested witness, testified that he saw Durkie cut the cars off, go up on them, and ride them down the track; that he saw Schupp, and hallooed to him; and also testified that he saw Mr. Cole on the front of the caboose. Thomas G-allagher, a disinterested witness, also testified that he heard the brakeman halloo to Schupp not to cross the track, and that the brakeman was on top of the car.
In view of this testimony, does it not seem quite probable that the jury found the gross negligence to consist of some other act than the failure to have men upon these cars?
It is claimed that there was evidence on the part of one Orr, a witness for the plaintiff, tending to show that Conductor Cole was in a saloon drinking with him at the time the cars were shunted back. The testimony of Mr. Orr does not sustain the claim. This saloon belonged to one O’Brien, and is marked upon the plat. Orr says that Cole drank with him in the saloon shortly after the train came in; that after they came out the train started back, and he did not see Cole again until after the *427accident. He went to another saloon, and when he came out the accident had occurred. There is no testimony that Cole did not have ample time to reach the train as it was coming back.
10. The judgment should not stand, for another reason. The jury found, in reply to a special question, that the view of the cars as they were backed down was obstructed from the time Schupp left the beer-house until he reached the crossing C. Not only was there no testimony upon which to base such a finding, but it was directly contrary to the fact. The testimony of all the witnesses, both on the part of plaintiff and of defendant, was that the view was unobstructed. Schupp testified: “When I was on the sleigh I could see all over there; there was nothing to hide my view.” As already stated, the children saw the danger, and avoided it. No verdict ought in justice to stand in the face of such finding.
11. The answer to the fourth question is not conclusive upon the defendant. The question was undoubtedly drawn, and very properly, for the purpose of calling the attention of the jury to the one fact, without finding which there could be no recovery. They readily found that defendant’s trainmen “did not care whether they ran the plaintiff down or not.” There is nothing in this case, in my judgment, on which such a finding can be based. It virtually finds those trainmen, whose alleged duty it was to be upon the cars, guilty of manslaughter, and that in the face of the fact that no person could have been upon that crossing at the time the cars reached there, except by his own gross negligence, or the equally gross negligence of Schupp. Does the law hold a man guilty of not caring whether he runs down and kills another, when there is nothing in the circumstances or *428Burroundings to inform him that his act may result in the death of one of his fellowmen?
There were other important questions involved in the case which it is unimportant to discuss.
Judgment should be reversed, with costs, and a new trial ordered.